Citation Nr: 0910113	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from January 1988 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board issued a decision in April 2006 that reopened a 
previously-denied claim for service connection for CFS and 
denied the claim on its merits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in October 2007 
the Court vacated that part of the Board's April 2006 
decision that denied entitlement to service connection for 
CFS and remanded the case to the Board for development 
consistent with the provisions of an October 2007 joint 
motion of the parties.

In February 2008 the Board remanded the case for development 
in compliance with the joint motion.  The case has now been 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have CFS. 


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in 
October 2001, prior to the September 2002 rating decision on 
appeal, advising her of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until April 2008, the Board finds that there is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran's service treatment records (STR) are on file, as 
are treatment records from those VA and non-VA medical 
providers identified by the Veteran as having relevant 
records.  In addition, the Veteran has been afforded an 
appropriate VA examination.  Neither the Veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For VA purposes, the diagnosis CFS requires: (1) new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; (2) the exclusion, by history, physical examination, 
and laboratory tests of all other clinical conditions that 
may produce similar symptoms; and, (3) six or more of the 
following (i) acute onset of the condition, (ii) low-grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes,(v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
more after exercise, (vii) headaches (of a type, severity, or 
pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STR show the Veteran was treated on several occasions for 
complaints of fatigue and exhaustion.  

On March 21, 1988, the Veteran complained of being under 
stress and having trouble concentrating in her academic 
environment; her chief complaint was fatigue due to early 
rising and having to study hard.  She was given a psychiatric 
examination the same day (March 21, 1988) in which the 
examiner noted it was understandable the Veteran was having a 
hard time with the long duty day required of  her, given her 
age; secondary stress contributing to fatigue included 
minimal social activity and distance from her children.  The 
examiner's diagnosis was "rule out adjustment disorder with 
work inhibition."  

On March 25, 1988, the Veteran presented to the psychiatric 
clinic complaining of increased fatigue over three days.  She 
reported flu-like symptoms, and she was referred to the 
internal medicine clinic to rule out physical factors 
accounting for fatigue versus stress reaction to her current 
pressures of school.  The internal medicine consultation, 
dated the same day (March 25, 1988), notes the Veteran had 
the onset of the reported symptoms after basic training and 
upon beginning her current schooling in electronics.  The 
Veteran had no physical symptoms other than intermittent 
difficulty with concentration.  The examiner noted the 
Veteran was having difficulty academically with her current 
electronics school, and stated a doubt of medical etiology to 
fatigue and lack of concentration; rather, the symptoms 
appeared to be secondary to inability to understand. 

On March 30, 2008, it was noted the Veteran felt much better 
since her flu symptoms had resolved and she would be 
returning to school the following week; the examiner 
suspected a psychosocial etiology for the problem.  

On April 19, 1988, the Veteran presented to psychiatry 
outpatient treatment complaining of an increase in fatigue 
and fear of getting into trouble because of tiredness.  The 
psychologist's impression was "chronic fatigue."  The same 
psychologist noted four days later (April 22, 1988) that the 
Veteran's symptoms had improved and that chronic fatigue was 
not evident.

However, a medical note on June 3, 1988, states the Veteran 
presented complaining of feeling stressed and disoriented 
when she tried to sit and study.  The clinical impression was 
"adjustment disorder" to her ship and to naval life as well 
as unfamiliarity with her rating (military occupational 
specialty).

A June 14, 1988, consultation sheet shows the Veteran had 
been dismissed from technical schooling in May 1988 for 
academic reasons and assigned to a ship, where she developed 
a pattern of disciplinary infractions; psychiatric review was 
requested to determine suitability for naval service and 
competence for action.  The psychiatric evaluation on June 
23, 1988, resulted in an impression of passive-aggressive 
traits and a recommendation the Veteran be subject to any 
appropriate disciplinary or administrative actions required.

A treatment note on July 14, 1988, states the Veteran 
complained of feeling "faint."  She was told to return to 
work by two different petty officers but left her station to 
sleep in a hotel.  The clinical impression was that the 
Veteran had already been evaluated for passive-aggressive 
traits and should be written up for unauthorized absence.

On July 25, 1988, the Veteran presented complaining of 
needing a vacation because she was unable to sleep; she had 
had an unsuccessful visit home the previous week.  The 
clinical impression was "unsuitable for service."  On 
August 4, 1988, she presented with complaint of fatigue and 
depression but was determined to be fit for further 
administrative discharge processing.

The Veteran had a discharge examination on August 4, 1988.  
On her Report of Medical History, she stated "I feel cronic 
[sic] fatigue and depression."  However, the examiner noted 
that the March 1988 internal medicine finding (cited above) 
of no physical basis for chronic fatigue syndrome.  The 
Report of Physical Examination in August 1988 shows clinical 
evaluation of all systems as "normal" except psychiatric, 
which is noted abnormal for passive-aggressive traits not 
considered disabling (no suicidal or homicidal ideation, 
normal eating habits, no sleep irregularities, no 
hallucinations).   

On review of the STR the Board finds the Veteran was treated 
for symptoms of fatigue in service but was not diagnosed with 
actual CFS.  While chronic fatigue was considered by the 
Veteran's medical providers in service, there was no 
diagnosis of CFS during service.  

The RO has denied service connection because the Veteran's 
post-service medical records have not shown competent 
diagnosis of CFS under the specific criteria for that 
disorder as defined in 38 C.F.R. § 4.88a as detailed above.

The Board notes at this point that the Veteran's post-service 
VA and non-VA medical records are extensive, and include 
numerous specific references to a clinical impression of CFS, 
a history of CFS, and/or actual diagnosis of CFS.  For 
example, an examination report by Dr. JWL in February 1994 
includes a diagnosis of  "fatigue, chronic by history over a 
two year duration" although Dr. JWL stated this was not a 
firm diagnosis because it would take time to sort out the 
Veteran's history.  A May 1994 treatment note by Dr. AVM 
notes an impression of CFS, and a November 1994 letter from 
Dr. WAW states he had been treating the Veteran since August 
for CFS.  Similarly, an August 1995 Disability Determination 
Evaluation performed by Dr. JRS includes a diagnosis of CFS, 
although with no functional impairment on physical 
examination.  There are also a number of examination and 
treatment notes by psychiatrists and psychologists noting a 
diagnosis of CFS in Axis III.  These entries are typical of 
other references to CFS throughout the post-service treatment 
record.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, the Board may not base a 
decision on its own unsubstantiated medical opinion, but 
rather may reach a medical conclusion only on the basis of 
independent medical evidence or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board will not attempt at this time to challenge all the 
clinical diagnoses of CFS that appear in numerous places 
throughout the file on a case-by-case basis because, as noted 
below, the threshold question before the Board is whether the 
Veteran has CFS as defined in VA regulations.  The Board is 
not required to discuss all evidence, when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

Although the Veteran has been clinically diagnosed with CFS 
by a number of medical providers, the question before the 
Board is whether the Veteran has CFS as specifically defined 
by the criteria of § 4.88a.  The diagnoses of CFS as recorded 
in various non-VA treatment records, although presumed to be 
medically competent unless shown to be otherwise, do not show 
the specific VA criteria were considered or met.  

The Board accordingly looks to VA medical evidence regarding 
diagnosis, which is conflicting.

VA treatment notes by Dr. SCB beginning in July 1991 state 
the Veteran currently had CFS, and that the disorder was 
first diagnosed in November 1991 after a flu shot.  Dr. SCB 
stated the Veteran's complex set of symptoms (severe fatigue, 
allergies, migraines, depression, anxiety, joint and muscle 
pain, Epstein-Barr virus in the blood, sleep disorder, pre-
menstrual syndrome, shortness of breath, dizziness, irritable 
bowel syndrome, and poor concentration) were "compatible" 
with chronic fatigue.  Dr. SCB continued the impression of 
"complex symptoms compatible with chronic fatigue" in 
outpatient treatment notes through July 2007.  

The claims files also contain two handwritten letters 
allegedly written by Dr. SCB documenting diagnoses of CFS.  
Neither letter appears to be authentic.  Both letters contain 
elementary spelling errors that are not consistent with being 
written by a medical doctor (e.g., "chronic fatigue imune 
[sic] dysfunction" and "migranes" [sic]).  Neither letter 
is written on VA letterhead.  One is a pre-printed form from 
Forsyth County (Doctor's Statement/Disability Determination) 
and the other is an undated blank piece of paper with Dr. 
SCB's VA business card photocopied in the margin.  The Board 
particularly notes that the cursive handwriting in both 
letters is remarkably similar to the Veteran's cursive 
handwriting as shown in her notice of disagreement. 

Also of record is a typewritten letter allegedly from Dr. SCB 
and dated in May 2003.  The letter asserts the Veteran had 
onset of CFS in service in 1988 that was exacerbated by a flu 
shot in November 1991, and that the onset of the illness was 
"clearly obvious in 1988 while on active duty."  The RO 
contacted Dr. SCB in September 2003 to verify the 
authenticity of the letter, as reflected in a Report of 
Contact, and Dr. SCB specifically disavowed having written 
such a letter; however, as noted below, Dr. SCB subsequently 
acknowledged his authorship of the letter and endorsed the 
diagnosis of CFS.

Although the letter by Dr. SCB cited above supports the 
diagnosis of CFS, there is conflicting evidence in the form 
of a report of VA examination in July 2003 performed by Dr. 
JCM to determine the etiology of the claimed CFS.  The 
Veteran reported onset of fatigue in 1988 and asserted she 
was discharged from service after seven months due to fatigue 
and associated depression.  Dr. JCM performed a clinical 
examination and noted observations in detail.  Dr. JCM 
diagnosed, "history of questionable chronic fatigue 
syndrome."  In September 2003 Dr. JCM issued an addendum 
stating he had reviewed the claims files and that the Veteran 
did not have symptoms satisfying the criteria for diagnosis 
of CFS, which is why he had characterized the disorder as 
"questionable" in the diagnosis.

In November 2003 the Veteran submitted her substantive 
appeal, enclosing another copy of the May 2003 letter 
putatively written by Dr. SCB and previously disavowed by 
him.  Unlike the previous letter, which was unsigned and 
written on plain paper, the new version was on VA letterhead 
and was signed.  

In March 2004 the RO submitted the newly received May 2003 
letter, putatively by Dr. SCB, to Drs. SCB and JCM for review 
and comment.  The RO also enclosed the specific criteria for 
diagnosis of CFS under 38 C.F.R. § 4.88a, cited above, and 
asked both physicians to verify diagnosis of CFS.

Dr. SCB responded by letter in March 2004 that the signature 
on the letter was clearly his own; he also reiterated his 
belief the Veteran has CFS, which the Veteran related to 
service in the Navy in the 1980s.  Dr. JCM responded by 
letter in March 2004 that he had reviewed the report of his 
own examination in July 2003 as well as Dr. SCB's letter; he 
reiterated that the Veteran may complain of fatigue, but 
based on his examination the Veteran did not satisfy the 
criteria to diagnose her with CFS.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case the Board finds the opinion of Dr. JCM, to the 
effect that the Veteran does not have CFS under the VA 
criteria, is more probative than that of Dr. SCB for the 
reasons articulated below.

The Board particularly notes that Dr. SCB did not even allude 
to the VA criteria in reiterating his opinion that the 
Veteran has CFS, while the contrary opinion of Dr. JCM 
specifically states the Veteran has complaints of chronic 
fatigue but does not satisfy the requirements for diagnosis 
under VA criteria.  The opinion of Dr. JCM accordingly 
squarely addresses the issue on appeal, while the opinion of 
Dr. SCB does not.

Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In this case Dr. JCM cited his medical examination 
of the Veteran as a basis for his opinion, while Dr. SCB 
provided no basis whatsoever for his diagnosis.  The Board 
accordingly finds the opinion of Dr. JCM is better supported 
than that of Dr. SCB. 

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Board notes in this regard 
that Dr. JCM demonstrably reviewed the Veteran's claims 
files, including STR, while there is no indication that Dr. 
SCB ever had the opportunity to do so.  Given that Dr. SCB 
himself described the Veteran's symptomology as "complex" 
the Board must assign a higher probative value to the opinion 
of the physician having wider access to the Veteran's entire 
record.

The Board notes that in Snuffer v. Gober, 10 Vet. App. 400 
(1997) the Court indicated it had never decided that in every 
case a medical examiner must review all prior medical records 
before issuing a medical opinion or diagnosis.  In this case 
the Board is not finding Dr. SCB's opinion is rendered 
inadequate because he did not review the claims file; rather, 
the Board is finding that access to the claims file, with 
associated STR and post-service treatment records, is a 
factor in assigning the greater probative value to one 
opinion over another, particularly in a case of unusual 
complexity.

In addition to the medical evidence above, the Board has also 
carefully considered the lay evidence offered by the Veteran 
in her correspondence to VA and in her statements to various 
medical providers, in which she asserts having developed 
symptoms of CFS in service with continuous symptoms since 
discharge.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465, distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the Veteran is not credible in 
reporting her symptoms, as she is shown to have a history of 
being manipulative and motivated by secondary gain.  The 
Board notes in this regard that she apparently submitted 
forged letters to VA in support of her claim in 2001, as 
discussed above.  A January 2001 treatment note from Center 
Point Human Services states the Veteran had asked for therapy 
for depression due to CFS, but appeared to not really want 
therapy but rather seemed to be trying to document disability 
for personal gain.  A treatment note from Grand Strand 
Medical Center in October 2006 shows the Veteran called 911 
for an ambulance ride to the emergency room although there 
was no medical emergency; the Veteran wanted to get away from 
her sister, with whom she was arguing, and have a place to 
stay until her son could pick her up.  The Veteran was 
identified as "manipulative" in STR and these post-service 
medical entries show her manipulative behavior continued 
after discharge from service.  The Board accordingly finds 
the Veteran's unsupported statements are not adequate to show 
a chronic disorder since military service.

Based on the evidence and analysis above the Board concludes 
that the preponderance of the evidence establishes that the 
Veteran does not have CFS.  Accordingly, service connection 
is not warranted for this claimed disability.





ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


